 OLD DOMINION FREIGHT LINE 111Old Dominion Freight Line, Inc. and Highway and Lo-cal Motor Freight Drivers, Dockmen and Helpers, Local Union No. 707, International Brotherhood of Teamsters, AFLŒCIO and Ruben Fuentes.  Cases 29ŒCAŒ20002 and 29ŒCAŒ20944 May 15, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN  On September 23, 1998, Administrative Law Judge Jerry M. Hermele issued the attached decision.  The General Counsel filed exceptions, a supporting brief, and a letter in answer to the Respondent™s cross-exceptions.  The Respondent filed cross-exceptions and a supporting and answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions and briefs and has decided to af-firm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision and Order.   1.  In Case 29ŒCAŒ20002, the Union charged that the Respondent unlawfully discharged three union support-ers, threatened employees with physical harm and plant closure, and falsely accused employees of bullying other employees into signing authorization cards.  The parties settled the allegations, and the Regional Director ap-proved the settlement on September 11, 1996. On April 25, 1997, Ruben Fuentes filed a new unfair labor practice charge in Case 29ŒCAŒ20944.  The Gen-eral Counsel issued a consolidated complaint that va-cated the settlement agreement in Case 29ŒCAŒ20002 and consolidated the unfair labor practice allegations of the two cases.                                                              1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d. Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The judge found he was faced with ﬁstark differencesﬂ between the testimony of Charging Party Fuentes, on the one hand, and the testi-mony of certain of the Respondent™s witnesses, on the other.  The judge found ﬁall to be credible witnesses.ﬂ  Therefore, he dismissed several complaint allegations on the ground that the General Counsel had not carried his burden of proof.  The Board has held that it is not improper for a judge to resolve disputed issues on this basis.  Blue Flash Express, 109 NLRB 591, 591Œ592 (1954). The judge, however, did not expressly address the conflict in the tes-timony pertaining to the complaint allegation that Terminal Manager Horvath unlawfully threatened Fuentes with discharge.  (Fuentes testi-fied, and Horvath denied, that such threats were made in January, Feb-ruary, and April 1997.)  With respect to another disputed incident (whether antiunion statements were made during Fuentes™ job inter-view), however, the judge explicitly found Horvath™s denial to be ﬁcredibleﬂ and ﬁagain not possible to square with Fuentes™ testimony.ﬂ  See par. 31 of the judge™s decision.  Therefore, we infer that the judge intended to credit Horvath™s denial with respect to the threat-of-discharge allegations as well.  Since the judge also generally found Fuentes to be a credible witness, we consequently dismiss the threat-of-discharge allegations on the ground that the General Counsel failed to sustain his burden of proof.  Blue Flash, supra.   The judge found that the Respondent violated the Act by promising Fuentes a pay raise in August 1996 and granting him a pay raise on September 12, 1996.  The judge dismissed all other allegations of the consolidated complaint. In its cross-exceptions, the Respondent contends that the judge erred in rejecting its 10(b) defense to the Fuentes™ pay allegations.  For the reasons set forth be-low, we find merit in the Respondent™s contention. Citing Redd-I, Inc., 290 NLRB 1115 (1988), the judge found that the pay raise allegations of the complaint are ﬁclosely relatedﬂ to the other allegations of Fuentes™ un-fair labor practice charge.  The judge, however, over-looked Redd-I™s additional requirement that the com-plaint allegations must be based on conduct occurring less than 6 months before the filing of the charge.  That there are two parts to the Redd-I test was made clear by the Board when it quoted with approval from NLRB v. Dinion Coil Co., 201 F.2d 484, 491 (2d Cir. 1952), as follows:  If a charge was filed and served within six months after the violations alleged in the charge, the complaint (or amended complaint), although filed after the six months, may allege violations not alleged in the charge if (a) they are closely related to the violations named in the charge, and (b) occurred within six months before the filing of the charge.  [290 NLRB at 1116.]  As the Board explained in Columbia Portland Cement Co., 303 NLRB 880, 884 (1991), enfd. 979 F. 2d 460 (6th Cir. 1992):   The General Counsel is permitted to add complaint al-legations outside the 6-month 10(b) period if they are closely related to the allegations of a timely filed charge, and are based on conduct that occurred within 6 months of the filing of that charge.  Redd-I, Inc., 290 NLRB 1115 (1988).  [Emphasis added.]  Here the complaint allegations of Case 29ŒCAŒ20944 stem from the initial charge Fuentes filed on April 25, 1997, which the Region served on the Respondent by depositing it in the mail on April 30, 1997.  Thus, only those complaint allegations involving conduct occurring after October 30, 1996, are timely within the limitations of Section 10(b) of the Act, and those allegations that involve conduct occurring prior thereto are time-barred by Section 10(b).  Because the promise and grant of a pay raise to Fuentes found unlawful by the judge oc-curred in August and September 1996, outside the 10(b) period, those allegations cannot be found to be unfair labor practices includable in the April 25, 1997 charge, and must be dismissed.   331 NLRB No. 3  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  1122.  The judge found, and we agree, that the Respondent 
did not commit any other unfair labor practices after the 
settlement agreement in Case 29ŒCAŒ20944 was ap-
proved.  Therefore, in accor
dance with established Board 
policy, we shall dismiss the consolidated complaint in its 
entirety and reinstate the 
settlement agreement.  
Carlsen 
Porsche Audi
, 266 NLRB 141, 153 (1983). 
ORDER The consolidated complaint is dismissed. 
IT IS FURTHER ORDERED that the settlement 
agreement in Case 29ŒCA
Œ20002 is reinstated. 
 Sharon Chau, Esq., 
Brooklyn, New York, for the General 
Counsel. W. T. Cranfill, Jr. 
and John O. Pollard, Esqs. (McGuire, 
Woods, Battle & Boothe LLP), 
Charlotte, North Carolina, 
for the Respondent. 
DECISION I.  STATEMENT OF THE CASE 
JERRY M. HERMELE, Administrative Law Judge.
  This case involves an unsuccessful effort by the Teamsters to organ-
ize the employees at a freight terminal in Bay Shore, New 
York, owned by Old Dominion Freight Line, Inc. (Old Domin-
ion).  Soon after union cards were distributed in May 1996, Old 
Dominion terminated three empl
oyees and unfair labor practice 
charges were filed.  Following 
the General Counsel™s issuance of a complaint on August 5, 1996, a settlement agreement was 
reached in September 1996 whereby the three employees 
waived reinstatement in return for Old Dominion™s payment to 
them for any loss of earnings.  Then, in December 1996, the 
Union lost the election and, in April 1997, Ruben Fuentes, an-
other prounion employee, was di
scharged.  So, on September 
30, 1997, the General Counsel issued another complaint and 

revoked the settlement agreement. 
The Respondent, Old Dominion, argued in its October 9, 1997 answer that the General Co
unsel improperly set aside the 
settlement agreement and that the matters in the original com-
plaint should not be litigated. But in a trial held on March 16Œ
17, 1998, in Brooklyn, New York, everything was litigated, 
contingent on a ruling whether 
the settlement was properly set 
aside.  In that connection, th
e General Counsel called four wit-
nesses, including two of the thre
e employees discharged in May 
1996, plus Ruben Fuentes.  The Respondent then called seven 
witnesses.  Finally, both part
ies filed briefs on May 14, 1998. 
II. FINDINGS OF FACT 
Old Dominion is a nonunion
1 freight transportation company 
based in High Point, North Carolina.  It has 84 terminals 
throughout the United States, including one at Bay Shore, New 
York, which handles over $50,000 pe
r year in interstate freight 
(G.C. Ex. 1(o); Tr. 407).  At Bay S
hore, trailers pull in after 11 
p.m., and dock workers unload them and reload the contents on 
trucks for local delivery by drivers, who start their shifts at 8 
a.m.  The drivers then make their delivery runs and also pick up 
new freight, which is then brought back to the terminal for 
loading on trailers, which then 
depart for various interstate destinations (Tr. 49Œ51, 251). 
                                                          
                                                           
1 One of Respondent™s terminals, in Masschusettes, became union-
ized but later the Union wa
s decertified (Tr. 366, 377). William Horvath is the manager of the Bay Shore terminal 
(Tr. 250).  He hired Ruben Fuentes as a truckdriver on February 
29, 1996.  According to Fuentes, Horvath said in the job inter-
view that ﬁ[i]f you get involved in any Union matter, you are 
going to be immediately fired.ﬂ (Tr. 18Œ19.)  Horvath denied 
telling Fuentes that union activity was a ground for termination 
and likewise denied asking Fuentes what his position on unions 
was (Tr. 254Œ255). 
Thomas Van Schaick, Jr., anot
her driver, contacted Team-
sters Local 707 in late April 1996 about the possibility of orga-
nizing the drivers and dock workers at the Bay Shore terminal 
(Tr. 159Œ161).  Van Schaick received cards from the Union to 
be signed by the employees.  To 
that end, he scheduled a meet-
ing at a nearby bar on May 7, 
1996, at which six employees, 
including himself, Fuentes, 
Dominick Liantonio, and Raymond 
Every signed cards expressing support for the Union (Tr. 22Œ
23, 165, 178, 192).  Van Schaick 
also talked to dockman Pat-
rick Wescott that day about si
gning a card.  According to Van 
Schaick, he told Wescott that if Wescott wanted to sign it was 
purely voluntary (Tr. 168, 183Œ184).  According to Jeffrey Van 
Schaick (Tommy™s brother), Tommy told Wescott that it was 
optional to sign the card and We
scott signed enthusiastically, 
saying that he needed better be
nefits because of a newborn in 

his family (Tr. 211Œ212).  Accord
ing to Liantonio, Wescott 
enthusiastically said that ﬁwe are going to screw the companyﬂ 

(Tr. 195). 
Wescott, however, had a decidedly different version of events.  
According to Wescott,
 Tommy approached him 1 day at work and 
asked him to come to a trailer to look at something.  Driver Every 

accompanied Van Schaick and Wesco
tt inside the trailer, while 
Liantonio waited outside.  After Van Schaick asked Wescott about 
signing a union card, Wescott hesitated, saying that he had a fam-
ily and was worried about losing his job if he signed.  Van Scha-
ick then became agitated and came closer to him in the trailer, 
saying that everyone else was signing except one other driver, 
Ricardo.2  But Wescott still declined to sign.  All three men then 
left the trailer and Van Schaick and Liantonio went over to Ri-
cardo™s truck.  Wescott saw Van Schaick arguing with Ricardo 
and pointing a finger at Ricardo, although he could not hear the 
conversation.  Wescott then worked
 his regular nighttime shift.  
The next day, Van Schaick again asked him, this time in the 

breakroom, if he would sign, and 
Wescott again said he was unde-
cided.  Van Schaick again became agitated.  Wescott then relented 
and signed a card, believing he would be physically hurt if he did 
not.  Specifically, Wescott testified that he was afraid because he 
saw Van Schaick point a finger at Ricardo and because he had to 
wait for his ride home in the early mo
rning darkness after his shift.  
After signing, Wescott felt ashamed.  So, during his shift he told 
Supervisor Parker, at 1 a.m., 
that three driversŠThomas Van 
Schaick, Liantonio, and EveryŠwere pressuring other employees 

into signing union cards.  Wesco
tt left work early that Friday 
morning without completing his shift (Tr. 324Œ336). 
At 7:30 a.m. on Friday, May 
10, Van Schaick arrived to 
work.  Horvath told Van Schaick to come to his office because 
someone was on the telephone wan
ting to talk to him.  Van 
Schaick picked up the telephone and heard an unidentified 
voice threaten him because he was distributing union cards.  
After he hung up the telephone, Van Schaick told Horvath what the voice said. Horvath then asked if Van Schaick knew any-
 2 Ricardo™s last name appears to be 
L™Lantin according to R. Ex. 20, 
although the General Counsel says it™s Lilantin. 
 OLD DOMINION FREIGHT LINE 113thing about union cards and Van Schaick said no (Tr. 168Œ
172). Horvath learned later that morn
ing about Wescott™s early de-
parture.  After several unsuccessful attempts to call Wescott at 
home, Horvath finally reached Wescott and convinced him to 
meet at a 7-Eleven.  Wescott told him that Van Schaick, Lian-
tonio, and Every ﬁgot a little 
intimidatingﬂ regarding his sign-
ing of the union card (Tr. 284Œ285, 289).  Horvath then told 

Wescott to write it down (Tr. 290), and Wescott did, stating: 
 I told Parker Bescause I felt intimated.  I work with these 

people.  I was afraid for my safety standing on the corner at 4 
AM that™s why I signed the card. 
 (R. Exh. 14.)  According to Fuentes, Wescott said that Horvath 
offered him a full-time job and better benefits if he wrote the 
statement (Tr. 25Œ28).  But Fuentes failed to mention this in his 
pretrial affidavit (Tr. 108). 
Upon returning to his office, Ho
rvath talked with his superi-
ors, Mark Madden, Old Dominion™s northern regional manager, 
and Joel McCarty, the company general counsel.  Horvath rec-

ommended that Van Schaick, Lian
tonio, and Every be fired.  
Madden and McCarty concurred.  
McCarty felt that the safety 
of the other employees was risked by the three drivers.  How-
ever, Horvath never questioned the three drivers about the alle-

gations, to get their sides of the story, before firing them (Tr. 
292Œ294, 319, 394). 
Van Schaick was recalled to the terminal after noon, where 
Horvath fired him for intimidating employees into signing un-
ion cards (Tr. 173Œ175).  Horvath also fired Liantonio that 
same day, for the same reason.  
Liantonio told Horvath that he 
never intimidated any employ
ee into signing (Tr. 193Œ194).  
And on Monday, May 13, Every was also terminated (R. Ex. 
20; Tr. 294).  Wescott arrived for his shift on Monday evening, 
unaware that the three drivers had been fired.  Tom Demato 
gave Wescott a dirty look and said
 ﬁthey™re at your house.ﬂ  At 
this point, Wescott left work and never returned, despite 

Horvath™s 15 requests.  Moreover, he moved his family to At-
lanta, Georgia, where he obtai
ned another job with Old Domin-
ion (Tr. 339Œ342, 349). 
On May 13, 1996, the Union filed a petition with the Na-
tional Labor Relations Board, seeking to represent the drivers 
and dockmen at the Bay Shore terminal.  And on May 14, the 
Union filed a charge with the Board regarding the termination 
of the three employees.  On May 15, management held a meet-
ing with the remaining employees.  According to Fuentes, two 
of the Respondent™s vice presid
ents from North Carolina spoke.  
Ernest Brently said that the Union was not good for Old Do-
minion and, at the one Massachusetts terminal that voted for a 
union, ﬁthey wasn™t going to get any contract . . . .  And most of 
the people that were there at the beginning, they are not there 
any longer because . . . they made it difficult for them.ﬂ  Fuentes 
added that John Yowell then spoke, saying that unionized 
freight companies are losing money and if the employees at the 
Bay Shore terminal unionized, Old 
Dominion ﬁwill have to shut 
the door downﬂ because there would not be enough business.  
Fuentes then voiced his prounion 
sentiments in the meeting and Brently told him afterwards that ﬁif you don™t like it, you know 
what you . . . have to doﬂ (Tr. 28Œ32).  Jeffrey Van Schaick 
testified that Brently said that 
the terminal would likely close if 
the Union won the election because Old Dominion would lose 
money.  But Van Schaick also testified that Brently said that 
most union terminals ﬁwere [operating] in the black.ﬂ  (Tr. 
214Œ17)  Brently and Yowell, howe
ver, both flatly denied say-
ing that the terminal would close if the Union won (Tr. 375, 
383).  At some point after Ma
y 1996, Horvath asked Fuentes 
ﬁhow do you feel about it?ﬂ  Fuentes told Horvath that he 
would vote against the Union (Tr. 33).  Horvath denied asking 
Fuentes how he felt about the Union (Tr. 255). 
During the election campaign, 
management held biweekly 
meetings with the employees (Tr. 47).  At one such meeting in 
August 1996, Fuentes again testifie
d that certain threats were 
made.  Specifically, Brently repeated that Old Dominion would 
close the terminal if necessary.  Yowell added that Old Domin-
ion was ﬁgoing under . . . because of the Unions.ﬂ  Also accord-
ing to Fuentes, Supervisor Mark Madden promised him a $1.38 per hour pay raise and ﬁa couple of weeks vacationﬂ if the Un-
ion lost the election because Fu
entes was an influential em-
ployee who could sway votes against the Union.  Then, Fuentes 
told Madden that he would vote against the Union.  However, 
Fuentes did not think that Madden 
believed him.  Finally, refer-

ring to Van Schaick, Liantonio and Every, Madden said ﬁthose 
troublemakers, they are not going to come back again.ﬂ  And 
Madden also said that he needed
 a ﬁson of a bitchﬂ to manage 
the Bay Shore terminal prope
rly (Tr. 34Œ42).  Madden, how-
ever, testified that an employ
ee merely asked him during a 
meeting if ﬁthose troublemakersﬂ
 would be coming back.  But 
Madden did not refer to the three discharged employees as 
troublemakers.  Madden also denied making any antiunion 
threats or promising Fuentes a raise if Fuentes became anti-
union. Further, Madden explained 
that Fuentes asked him about 
a pay raise first, and he said 
that Horvath™s approval would be 
required.  Horvath later agreed to Fuentes™ request, but Madden 
said to wait until the NLRB case was settled.  Madden also 
testified that he never discussed the subject of vacation with 
Fuentes (Tr. 358Œ363). Fuentes denied ever asking for a pay 
raise or vacation in his first year of work (Tr. 115, 119).  But 
Horvath claimed that Fuentes had been asking for a pay raise 
since May 1996.  Horvath always told him that, in accordance 

with Old Dominion policy, employees needed to wait 1 year for 
a raise (Tr. 257Œ258, 300). 
On September 11, 1996, a settlement was reached between 
the Regional Director and Old Dominion, whereby the Com-
pany would post a notice and pay 
the three discharged employ-
ees backpay, in return for th
e dismissal of the August 5, 1996 complaint, and a waiver of reinstatement
3 (Tr. 187Œ189, 205Œ
06; GC Ex. 1(o), (q)).  On September 12, 1996, Fuentes re-

ceived an hourly pay raise from $13.60 to $14.98 (R. Ex. 8).  In 
this connection, Horvath felt that Fuentes was a good worker 
who deserved an early raise. 
 Although Horvath had never done this for an employee before, co
mpany rules allow it (R. Ex. 4; 
Tr. 301).  According to Fuentes, he also received a paid 1-week 
vacation a few weeks later.  Again, the normal Old Dominion 
policy is to give employees paid vacation only after 1 year on 
the job (Tr. 43, 122, 386).  However, Horvath denied that 
Fuentes ever received a vacation, and likewise denied ever 
discussing the subject of vaca
tion with Fuentes (Tr. 259Œ260).  
Moreover, Old Dominion™s personne
l records reveal that the 
only vacation pay received by Fuentes was in April 1997, after 
his 1-year anniversary at Old Dominion (R. Ex. 19; Tr. 386Œ
387).                                                           
 3 Every, Van Schaick, and Liantonio were to receive $13,005, 
$11,734.43, and $3,807.50, respectively. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  114Election day was December 5, 1996 (Tr. 46).  Fuentes was 
an election observer for the Union.  According to Fuentes, 
Madden told him on election day that Fuentes ﬁmade an ass out 
of himﬂ by supporting the Union after receiving the pay raise 
and vacation pay (Tr. 51Œ53).  Madden denied saying this (Tr. 
363).  The Union lost the vote (Tr. 53).  No objections to the 
election were filed by the Union (G.C. Ex. 1(q); Tr. 377). 
The day after the election, Fuentes testified that Madden said 
that the terminal ﬁwas going to be run differently.ﬂ  Specifi-
cally, infractions would now be noticed, such as tardiness (Tr. 
47).  Madden denied saying this. 
 Indeed, according to Madden, 
attendance is a matter within Ho
rvath™s domain (Tr. 363).  Also 
according to Fuentes, Horvath told him that management was 
going ﬁto get more work out of youﬂ (Tr. 57).  In late January 
1997, Horvath changed Fuentes™ st
arting time from 8 to 7 a.m. 
because of an increase in workload (Tr. 58, 261).  According to 
Fuentes, Horvath said that Brently had asked why Fuentes was 
still working there (Tr. 59).  Fuentes added that Horvath said 
that Fuentes had to leave before any second vote on the Union 
(Tr. 75, 85).  Horvath denied ever saying this to Fuentes (Tr. 
284). Horvath was happy with Fuentes™ job performance as of 
January 1997 (Tr. 260).  Indeed, 
management had always told 
him that he was doing well (Tr. 58).  On January 15, 1997, 
Fuentes arrived at work at 8:09 a.m., instead of 8 a.m., because 
of traffic.  For the first time, he received a written warning 
(G.C. Ex. 2; Tr. 60).  But on prior occasions of tardiness, he 
was only 3 minutes late (Tr. 61)
. Another employee with whom 
Fuentes was driving to work that day was also similarly disci-
plined (R. Ex. 9; Tr. 64Œ65, 125).  On February 27, 1997, 
Fuentes received another written discipline for failing to get a 
customer to sign a delivery receipt (R. Ex. 10; G.C. Ex. 3).  
This was a significant error, rarely made by drivers (Tr. 266Œ
267).  Also in February 1997, Fuentes received the wrong 
amount of money on a shipment from a customer (R. Exs. 11Œ
12).  Fuentes claimed that he immediately called the terminal 

office upon noticing the error and was told by Maryse Laszlo 
ﬁdon™t worry about it.ﬂ (Tr. 70Œ71)
  But Laszlo, a clerk, testi-
fied that Fuentes never told her about the error, and that she 
learned of it only subsequently (Tr. 367Œ368).  The error con-
cerned approximately $100 but 
it nevertheless caused addi-
tional work for Old Dominion to 
correct it (Tr. 270, 371, 381).  
So, Fuentes received another written warning on February 27 
(G.C. Ex. 4).  On March 31, 1997, Fuentes failed to get a com-
plete description of the contents 
of one shipment he picked up.  
Fuentes conceded his error, but claimed that he did not know 
about the proper procedure for this until after March 1997 (Tr. 
76Œ78, 135).  So, Fuentes received another written discipline 
(G.C. Ex. 5).  On April 2, 1997, 
Fuentes delivered a package of 
17 cartons that was one carton short (R. Ex. 1; Tr. 79, 145).  So, 

Fuentes received another written 
warning for failing to note on 
the delivery report that the car
tons were shrink-wrapped (G.C. 
Ex. 6).  But Fuentes disagreed with the write up, claiming that 
he did not want to lie on the delivery report by writing thereon 
that the cartons were shrink-wrapped.  Instead, Fuentes said the 
cartons were merely taped together.  But he did not note on the 
delivery report that the cartons were taped either (Tr. 140Œ142). 
Fuentes confronted Horvath several times in early 1997 
complaining that Horvath was trying to get rid of him for com-
mon, minor infractions (Tr. 147, 283). On April 15, 1997, 
Fuentes received a check from a customer that was improperly 
made out to Old Dominion, rather than the shipper.  So, 
Horvath wrote up another warning, but tore it up in order to 
give Fuentes a chance to correct the matter (R. Ex. 13; Tr. 148Œ
149). Finally, on April 18, 1997, Fuentes was fired for improp-
erly soliciting business for anothe
r freight company; a claim he 
denied (Tr. 124, 150). 
Fuentes filed a charge with the Board on April 25, 1997, al-
leging that he was unlawfully disciplined and terminated.  The 
General Counsel issued his order revoking the settlement 
agreement and setting the entire case for trial on September 30, 
1997, without any allegation, however, regarding Fuentes™ 
discharge.  Old Dominion™s answer, filed on October 9, 1997, denied the 8(a)(1) and (a)(3) allegations, and contended that the 
General Counsel was estopped from
 relitigating the discharges 
of Van Schaick, Liantonio, and Every. 
III.  ANALYSIS 
The General Counsel™s case is more significant for what is not alleged and not sought by way of remedial relief.  Specifi-

cally, no violation of the Act 
has been alleged regarding 
Fuentes™ April 1997 discharge.  Also, no rerun of the 1996 
election has been sought.  Instea
d, this case involves various 
8(a)(1) allegations regarding 
the Respondent™s conduct follow-ing the May 1996 discharges, and 8(a)(3) allegations regarding 
Fuentes™ employment in late 
1996 and early 1997.  Further, 
because of this alleged misconduct following the settlement 
agreement, the General Counsel 
seeks to litigate at last the 
original matter in this case c
oncerning the May 1996 discharges 
of Van Schaick, Liantonio, and Every. 
A.  Evidentiary Matters 
At the trial, the Presiding J
udge reserved ruling on General 
Counsel Exhibits 7, 8, and 9, 
and Respondent Exhibit 20.  Gen-
eral Counsel Exhibits 7Œ9 concern the affidavit of Ray Every.  
The General Counsel claimed that it was unable to find Every, 
who apparently moved out of stat
e, and thus offered his affida-
vit in lieu of live testimony.  
The Respondent naturally objected 
because it would be precluded from cross-examining Every.  In 
support of its request to have the affidavit received, the General 
Counsel cited newly minted Fe
deral Rule of Evidence 807.
4 Every™s affidavit will be rejected because it has virtually no 
evidentiary value.  Other th
an innocuous background informa-
tion and cumulative discussion about the May 1996 termina-
tion, Every writes therein about a 1994 antiunion remark made 
by a supervisor who was apparent
ly not even employed at the 
Bay Shore terminal in 1996.  And that remark has nothing to do 

with Local 707™s 1996 organizing campaign.  Moreover, in 
view of the resolution of the issue pertaining to Every, which 
lets the settlement stand, his affidavit is irrelevant. 
Turning to the Respondent™s Exhibit 20, it is a compilation 
of the number of written warnings issued to employees at Bay 

Shore from 1994 to 1997.  This exhibit also provides some 
neutral, useful information abou
t the employees.  The General 
Counsel objected, however, to th
e portion regarding disciplines.  
But the Presiding Judge has not used Exhibit 20 to make any 
findings about written disciplines.  So, Exhibit 20 will be re-
ceived only for the limited purpose
 of establishing employees™ 
identities, dates of hire, full or
 part-time status, and dates of 
termination. 
Lastly, the General Counsel wrote a letter on June 2, 1998, 
replying to the Respondent™s Ma
y 14 brief.  Then, the Respon-
                                                          
 4 Rule 807 is actually only renumbered Rule 803(24) and Rule 
804(b)(5).  They all read the same. 
 OLD DOMINION FREIGHT LINE 115dent followed with its own June 12, 1998 letter responding to 
the General Counsel™s brief.  The Board™s Rules, however, do 
not provide for the filing of reply 
briefs, or letters disguised as such.  Moreover, neither party re
quested permission to file such a letter. Therefore, upon the Presiding Judge™s own motion, 
both of these filings will be stricken. 
B.  Post-May 1996 Discharge Allegations 
The Respondent™s alleged misconduct after the discharges of 
the three drivers in May 1996 falls into three categories: (a) 
threats to employees in 1996 to close the Bay Shore terminal if 
the Union won, and threats to impose more onerous working 
conditions; (b) a grant of a pay raise and vacation to Fuentes in 
1996 to encourage him to abandon his support of the Union; 
and (c) various written disciplines of Fuentes in 1997 to retali-
ate for his support of the Union.   
Addressing the alleged threats by
 management first, Fuentes 
testified that on May 15, 1996, or just days after the three dis-
charges, Old Dominion Vice President Brently came up from 
North Carolina and made implicit threats against the Union.  
Fuentes added that another North Carolina Vice President, John 
Yowell, told the employees that the Bay Shore terminal could 
not survive economically if the Union came in.  Fuentes also 
testified that Brently and Yowell repeated these threats in Au-

gust 1996.  Further, Fuentes clamed that Madden, a vice presi-
dent based in the New York area, referred to the three departed 
employees as ﬁtroublemakersﬂ and 
threatened to get a ﬁson of a 
bitchﬂ to manage the terminal properly.  Finally, Fuentes testi-

fied that Madden said in December 1996, just after the election, 
that things would be done differe
nt now, such as tightening up 
on tardiness and other infractions.  Brently, Yowell, and Mad-

den all denied Fuentes™ allegations. 
Notwithstanding the stark differences in the above-discussed 
testimonies, the Presiding Judge found Fuentes, Yowell, 
Brently, and Madden all to be cr
edible witnesses.  Having said 
that, it is concluded that the General Counsel has not proven, by 
a preponderance of the evidence, its allegations that the Re-
spondent™s supervisors threatened the employees from May 15, 
1996 onward.  First, three credible witnesses have denied 

Fuentes™ allegations.  For ex
ample, Madden adequately ex-
plained that the use of the load
ed term ﬁtroublemakersﬂ in an employee meeting originated with an employee.  Also, Brently, 
who was in charge of the Respondent™s election campaign, 
credibly testified that, as a 38-year veteran of union campaigns, 

he knows that threats to close down a company are illegal and 
ﬁI wouldn™t do thatﬂ (Tr. 373Œ375).  Second, Jeffrey Van Scha-
ick™s testimony about Brently™s remarks during the May 15, 
1996 meeting is not of much help to the General Counsel.  Ac-
cording to Van Schaick, Brently said that the Bay Shore termi-
nal could not survive economically if the Union won the elec-
tion.  But Van Schaick also illogically maintained that Brently 
said in the same speech that most union terminals were operat-
ing ﬁin the black.ﬂ  Clearly, Br
ently could not have made both 
statements.  Thus, Van Schaick™s 
version of Brently™s first al-
leged statement is entitled to little weight.  Therefore, the Gen-
eral Counsel has not proved the alleged threats by a preponder-
ance of the evidence.
5                                                           
 5 The rejected affidavit of Every (G.C. Ex. 7) is also of little help to 
the General Counsel™s allegations.  Specifically, Every only stated that 
a supervisor named Worthington said 
in 1994 that the terminal would 
close if a union came in
.  But this statement had nothing to do with 
Local 707™s 1996 organizing campaign. 
Turning to the alleged promise of a pay raise and vacation to 
Fuentes in August 1996, and granting thereof in September 
1996, Fuentes claimed that Madd
en approached him during the 
union campaign with this ﬁbribeﬂ to turn against the Union.  
Madden insisted that it was Fuentes who initially asked him 
about a raise.  Likewise, Horvath maintained that Fuentes had 
been asking him for a pay raise since May 1996, or just 3 
months after being hired.  In any event, the evidence clearly 
shows that Old Dominion gave Fuentes a $1.38 per hour raise 
on September 12, 1996.  As for 
a paid vacation, which was 
likewise available to Old Dominion employees only after 1 year 
on the job, the evidence is fuzzier.  While Fuentes testified that 
Madden made an unsolicited offer of ﬁa couple of weeks vaca-
tion,ﬂ both Madden and Horvath flatly denied ever talking with 
Fuentes about a vacation.  And the Respondent™s personnel 
records reveal no paid vacation was given to Fuentes until April 

1997, which was well after the December 1996 election.  But 
Fuentes testified that he received a paid 1-week vacation some-
time in August or September 1996. 
The evidence is too murky about the vacation.  But regard-
less of who broached the subject first, it™s clear that Horvath 
and Madden both approved an extraordinary pay raise to 
Fuentes, a leading union activist, in the midst of the election 
campaign.  Although Horvath claimed that he did so in order to 
reward a good employee, it is far more significant that Horvath 
admitted that he had never before given an employee a raise 
prior to the 1-year anniversary date.  Also, there is no specific 
evidence to support Old Dominion™s contention, at page 29 of 
its brief, that such raises ﬁare commonly given to workers dur-
ing their first year of employment,ﬂ at either Bay Shore or at 
any of the Respondent™s 83 other terminals.  Under the circum-
stances then, it is concluded that
 the Respondent™s grant of an 
economic benefit was intended to
 discourage Fuentes™ union 
activity.  As such, it violated Section 8(a)(1) and (3).  
NLRB v. Exchange Parts Co.,
 375 U.S. 405 (1964); 
B & K Builders
, 325 
NLRB 693 (1998). 
Finally, the Respondent™s 10(b) defense to this issue is re-
jected.  In this regard, the September 1996 pay raise occurred 
seven months before Fuentes™ April 1997 charge of unlawful 
written warnings and discharge.  But the pay raise matter in-
volves the same legal theoryŠSection 8(a)(1) and (3) of the 
ActŠas the timely allegations 
discussed in paragraphs 30Œ32, 
infra.  Also, the pay raise allegation arises from the same se-

quence of events in 1996Œ1997Ši.e., the Respondent™s re-
sponse to the Union™s organizing campaign.  Finally, the Re-
spondent raised similar defenses 
to the pay raise and discipline 
allegations: denying Fuentes™ version of events.  Thus, the pay 
raise allegation, first raised in the General Counsel™s com-
plaint, is ﬁclosely re
latedﬂ to the other 
timely allegations con-
tained in Fuentes™ charge, and therefore is not time-barred by 

Section 10(b) of the Act.  
Nickles Bakery of Indiana
, 296 
NLRB 927 (1989); 
Redd-I, Inc.,
 290 NLRB 1115 (1988). 
The final post-settlement allegation involves the series of 
six written warnings issued by
 Horvath against Fuentes, from 
January to April 1997.  Accordi
ng to the General Counsel, all 
of these warnings were in reta
liation for Fuentes™ prounion 
leadership during the unsuccessful election campaign.  But the 
Respondent maintained that all of the job warnings were justi-
fied. 
To prove its 8(a)(1) and (3) allegation, the General Counsel 
must establish, by a preponderance of the evidence, that 
Fuentes™ union activity was a motivating factor in the Respon-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  116dent™s decision to discipline him.
  If so established, the burden then shifts to the Respondent to show, also by a preponderance 
of the evidence, that these actions were based on lawful reasons 
unrelated to the employee™s pr
ounion status and/or protected 
activity.  
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied, 455 U.S. 989 (1982); ap-
proved in Transportation Management Corp.,
 462 U.S. 393 
(1983).  Applying the facts of th
e instant case, the Presiding 
Judge concludes that the General Counsel has proven that union 
animus was a factor motivating the Respondent™s written warn-
ings.  While it is again not possible to square Fuentes™ testi-
mony that Horvath made antiuni
on remarks during Fuentes™ job 
interview with Horvath™s credible denial thereof, it is clear that 
the Respondent violated Section 8(a)(1) and (3) by granting an 
illegal pay raise to Fuentes in 
September 1996.  And the intent 
of the pay raise was to soften and/or change Fuentes™ prounion 

stance.  Further, the timing of 
these warnings is significant: 
Fuentes™ unblemished job record
 became blemished soon after 
the Union lost the election in December 1996.  Lastly, the Re-
spondent decided to terminate the three prounion drivers in 
May 1996 without giving any of them a chance to rebut Wes-

cott™s accusations.  Thus, the Ge
neral Counsel has satisfied his 
Wright Line burden. 
But upon a thorough review of the evidence, it is also con-
cluded that the Respondent has ad
equately justified all of the 
six job warnings issued against Fu
entes.  First, it is undisputed 
that Fuentes was 9 minutes late for work on January 15, 1997, 

that he had never been so late before, and that another driver 
who was also 9 minutes late was 
similarly disciplined.  Second, 
Fuentes failed to get a delivery receipt signed by a customer on 
February 12; an error that the evidence shows to have been 
significant and rarely committed 
by drivers.  Third, it is undis-
puted that Fuentes also collected the wrong amount of money 
from a customer on February 12, and that management™s cor-
rection thereof required extra work.  Fourth, Fuentes admitted 
that he failed to get the complete description of one package he 

picked up on March 31.  The fifth written warning involved an 
April 2, 1997 delivery of 17 cartons that was one carton short.  
Fuentes maintained that the ca
rtons were not shrink-wrapped, 
but management claimed that they were and that Fuentes 
should have written ﬁshrink-wrappedﬂ on the delivery report to 
absolve Old Dominion from responsibility.  Regardless of 
whether the cartons were actu
ally shrink-wrapped, Fuentes 
admitted that he also failed to write on the delivery report that 

they were taped together.  Sixth and finally, it is clear that 
Fuentes received an incorrectly written check from a customer 
on April 15, 1997, and that Horvat
h initially tore up the written 
discipline to give Fuentes a chance to correct the error.  In con-
clusion, the Respondent has ad
equately rebutted the General 
Counsel™s showing by establishi
ng that the written disciplines 
did not violate Secti
on 8(a)(1) and (3). 
C.  The Settlement Agreement 
To summarize things thus far, the Respondent violated Sec-tion 8(a)(l) and (3) by attempting to dampen Fuentes™ union 
activity with a pay raise during the election campaign.  The 
General Counsel contends that this single violation warrants the 
setting aside of the September 1996 settlement agreement and a 
decision on the original allegati
ons regarding the discharges of 
Van Schaick, Liantonio, and Every.  Specifically, the settle-
ment agreement language, containe
d in the notice posted by the 
Respondent to its employees at 
the Bay Shore terminal, stated 
that:  WE WILL NOT in any other manner interfere with, restrain 
or coerce employees in the exercise of rights guaranteed them 
by Section 7 of the Act. 
 The notice, however, said nothing about the Respondent re-
fraining from granting pay increases or other benefits to em-
ployees.  But the notice did state that Old Dominion would not 
discharge or discriminate agai
nst employees for supporting the 
Union, not threaten employees 
with physical harm or plant 
closure, and not falsely accuse 
employees of intimidating other 
employees into signing union cards.  Also, the Respondent 

affirmatively promised to repay the three discharged drivers for 
lost wages and to expunge the 
discharges from the files. 
The language requiring a Responde
nt to cease and desist 
from ﬁin any other mannerﬂ rest
raining or coercing employees 
in the exercise of their Section 
7 rights is warranted ﬁonly when 
a respondent is shown to have a proclivity to violate the Act or 
has engaged in such egregious or widespread misconduct as to 
demonstrate a general disregar
d for the employees™ fundamen-
tal statutory rights.ﬂ  Usually,
 however, the narrower language 
ﬁin any like or related mannerﬂ is the proper phrasing for the 
ﬁcatch allﬂ section of the cease and desist order.  
Hickmott Foods, 242 NLRB 1357 (1979).  Without reaching the question 
of whether the settlement went t
oo far in using the former ﬁin any other manner language,ﬂ which was meant to cover viola-
tions not alleged in the original complaint, the Presiding Judge 
concludes that Old Dominion™s 
single violation does not war-
rant setting aside the settlement. 
 First, as noted above, this 
violation ran afoul of no specific part of the settlement agree-
ment; only the catch-all ﬁin any 
other mannerﬂ section.  Sec-
ond, the Respondent complied with
 its affirmative obligations 
under the agreement, and the evidence fails to show any other 
violation of the agreement.  Third, it is arguable that the pay 
raise violation predated the Se
ptember 11, 1996 agreement.  In 
this regard, Horvath approved the pay raise but Madden said 

that it should not be effective until the NLRB case was settled.  
And it wasn™t until September 12, 1996.  Fourth, it is concluded 
that the violation was both isolated
 and insubstantial.  There is 
no evidence that the Respondent sought to confer any other 

benefit on any other employee.  A
nd, after all, the pay raise of 
$1.38 per hour was a benefit, not an adverse action against 
Fuentes.  Under these circumst
ances, the Presiding Judge con-
cludes that the Respondent did 
not violate the September 1996 
settlement and that, accordingly, it should not be set aside.  
Compare 
Oster Specialty Products
, 315 NLRB 67, 73Œ75 
(1994).  Thus, the allegations regarding the discharges of the 
three drivers contained in the Ge
neral Counsel™s first complaint 
of August 5, 1996 n
eed not be decided.
6 IV.  CONCLUSIONS OF LAW 
1.  The Respondent, Old Dominion Freight Line, Inc., is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2.  The Union, Highway and Local Motor Freight Drivers, 
Dockmen and Helpers, Local 
Union No. 707, International Brotherhood of Teamsters, AFLŒCIO, is a labor organization 
within the meaning of Section 2(5) of the Act. 
                                                          
 6 All of the allegations concerning events after the May 10 and 13, 
1996 discharges, including those before
 September 11, 1996, have been 
decided. 
 OLD DOMINION FREIGHT LINE 1173.  The General Counsel has fail
ed to prove his allegations at 
paragraphs 2, 3, 14, 15(a) and (b), 16, 17, 18(b), 19, 20, 21, 22, 
27, and 28 of the complaint. 
4.  Because the General Counsel improperly vacated the Sep-
tember 11, 1996 settlement agreem
ent, the allegations at para-
graphs 11, 12, 13, 23, 24, and 25
 are dismissed and the settle-ment stands. 5.  Pursuant to paragraphs 15(c), 18(a), 26, 29, and 30 of the 
complaint, the Respondent violat
ed Section 8(a)(1) and (3) of 
the Act by promising, and granti
ng, an early pay raise to Ruben 
Fuentes. 
6.  The unfair labor practice of
 the Respondent, described in 
paragraph 5, above, affects commerce within the meaning of 

Section 2(6) and (7) of the Act. 
[Recommended Order omitted from publication.] 
 